        Case 3:18-cv-00358-WHA Document 145 Filed 06/05/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

                     CIVIL DISCOVERY HEARING MINUTE ORDER

 Date: 6/5/2020                   Time: 2:07-3:07                Judge: DONNA M. RYU
 Case No.:                        Case Name:
 3:18-cv-00358-WHA                Uniloc USA, Inc. v. Apple Inc.
 3:20-mc-80078-WHA
                                  In Re: Subpoena to Fig LLC in connection with Uniloc USA,
                                  Inc. v. Apple Inc.


For Plaintiffs:
James Foster

For Defendant:
Douglas Winnard
Michael Pieja

Deputy Clerk: Ivy Lerma Garcia                          Court Reporter: Pamela Batalo-Hebel


                  PROCEEDINGS HELD VIA ZOOM VIDEO CONFERENCE

   1. Joint Discovery Letter Brief [Docket No. 139 in 3:18-cv-00358-WHA]

   2. Joint Discovery Letter Brief [Docket No. 10 in 3:20-mc-80078-WHA]

Defendant's motions to compel granted in part and denied in part as follows:

Uniloc and Fortress’s Internal Drafts of the RSA and Amendments: Counsel for
Plaintiffs/Fortress shall investigate the "gaps" in the version numbers of the drafts of the
Revenue Sharing Agreement ("RSA") and 3rd Amendment to the RSA ("3rd Amendment") to
confirm that any drafts that were not produced were internal and not exchanged between
Plaintiffs and Fortress. By no later than June 12, 2020, Counsel for Plaintiffs/Fortress shall
communicate the results of the investigation to Apple’s counsel. By June 19, 2020, Fortress
shall produce any internal drafts of the 3rd Amendment to the RSA that refer in any way to
section 6.2 of the RSA, or that involve changes to section 4 of the 3rd Amendment to the RSA.

Communications regarding Drafts: The court denied Apple’s request as overbroad. By
June 8, 2020, Apple shall identify to Plaintiffs/Fortress the specific provisions of the RSA upon
which it relies in making its jurisdictional challenge. By June 19, 2020, Plaintiffs/Fortress shall
produce all communications between Plaintiffs and Fortress discussing any of the RSA
provisions identified by Apple, as well as communications internal to Plaintiffs or Fortress and
communications between Plaintiffs and Fortress that discuss 1) the reasons Plaintiffs requested
         Case 3:18-cv-00358-WHA Document 145 Filed 06/05/20 Page 2 of 2




additional financing or 2) Fortress's need for protection in order to give Plaintiffs additional
financing.

Performance, Default & Cure: By June 19, 2020, Plaintiffs/Fortress shall produce all
communications (unbounded by date) regarding Plaintiffs' failure to comply with monetization
revenue targets for the time period March 2016 through May 2017, and communications
regarding any actions either side took or considered in light of Plaintiffs' failure to comply with
such targets.

Counsel for Plaintiffs/Fortress shall immediately investigate the accuracy of Plaintiffs' statement
on page 5 of the joint letter filed at Docket No. 139 that "[t]he Uniloc entities did not prepare and
send formal monetization reports each month," as the statement is inconsistent with
Palmer's November 9, 2018 declaration that Plaintiffs "provide[d] regular updates to
Fortress." By June 12, 2020, counsel for Plaintiffs/Fortress shall communicate the results of the
investigation to Apple. By June 19, 2020, Plaintiffs/Fortress shall produce all documents and
communications regarding Plaintiffs' compliance with any revenue target set forth in the
RSA. By June 19, 2020, Plaintiffs/Fortress shall produce any and all "notices and reports that
Uniloc provided to Fortress pursuant to Section 6.5 of the RSA.”

Attorney/Client Privilege: Counsel for Plaintiffs/Fortress shall review all documents and
communications that fall within the categories of information ordered produced above, including
communications involving in-house or outside counsel. If Plaintiffs/Fortress assert attorney-
client privilege over any such documents or communications, they shall produce a privilege log
in accordance with the court's Standing Order that contains information sufficient to enable
Apple to review and assess the claim(s) of privilege.

The parties are ordered to meet and confer about any remaining disputes regarding the issues
raised in the today’s hearing. If they cannot resolve the disputes, they must file a joint discovery
letter by no later than June 26, 2020. The letter may not contain any new arguments or disputes.


Order to be prepared by:
 ( )    Plaintiff                ( )      Defendant               ( )      Court

cc: Chambers
